DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle et al, US 2017/0275495 in view of Hartgrove et al, US 2018/0206485.
Riddle et al teach an aqueous composition for coating metallic surfaces (see title).  The composition contains a zwitterionic silane, lithium silicate, and a non-zwitterionic anionic silane precisely as claimed (see claims 1 and 5).  The reference also contemplates a method of protecting a metallic surface, and the composition, including a surfactant, is applied to a stainless steel panel using a Kimwipe™, a commercially available wipe (¶254).  Though the reference is identical to the claimed invention in that it applies a composition to clean and protect stainless steel, the Kimwipe does not appear to be the hydroentangled wipe claimed.
First, wipes with mixtures of fibers (hydroentangled) are ubiquitous in the art.  It is not inventive to use a standard cleaning composition in conjunction with a standard cleaning cloth.  That said, Hartgrove et al teach hydroentangled wipes for hard surface cleaning containing a non-woven layer and a pulp layer, an example of which comprises 20g polypropylene and 20g cellulose pulp (¶73).  It is patently obvious to use well-known wipes with well-known cleaners.  With respect to claim 10, persons of skill in the art know how much a wipe weighs.
	Applicants have traversed this rejection on the grounds there is no referenceable citation to the Hartgrove reference and so a prima facie case of obviousness has not been made.  The examiner strenuously disagrees.  The citation was omitted from the rejection, and the examiner regrets the omission.  However, the 892 form (list of references cited), filed concurrently with the office action, clearly lists the citation for the Hartgrove reference as the first reference on the form.  Determining the citation for Hartgrove is as simple as turning a page or clicking a mouse.  And if this action proved too taxing, a simple phone call for clarification could have been made to the examiner and the citation number would have been readily supplied. 
The rejection is maintained, however, should applicants properly traverse this rejection after final, the examiner will consider any amendment and remarks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761